DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 March 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 13 March 2022 (“Response”).  
Claims 1–18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/605,319 and Application No. 16/946,760, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application, as noted below in rejections under 35 U.S.C. § 112(a).
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite “terminating the charging operation in response to an unsuccessful validation of the public key in the validation procedure, wherein the unsuccessful validation of the public key occurs as a result of revocation of the public key by the remote billing transaction service due to an inability of the remote billing transaction service to bill the billing account.”
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description for the amended language of claim 1 noted above. See at least paragraphs [20], [21], [24], and [26]. Applicant’s specification discloses revocation of the public key when funds are inadequate, which occurs after the charging operation. However, the above limitation requires revocation prior to the charging operation and termination at either the vehicle or station (claim 1) or at the vehicle (claim 12). 
Dependent claims 2–11 and 17–18 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 12–16 contain language similar to claims 1–11 and 17–18 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–16 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–4, 7–15, and 17–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp et al. (EP 2 099 002 A1; “Kopp”), in view of Aiello et al. (US 6,397,329 B1).
As per claim 1, Kopp discloses a method, comprising:
storing, in an electric vehicle ([0021] “vehicle, i.e. a second unit 2”), a public key ([0034]) and a unique vehicle client identifier ([0015]), the public key assigned to the electric vehicle, and the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors, the unique vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service ([0023]–[0024]; [0009] “it is also possible that the first and the second backend platform are identical and one and the same platform”; [0046] [0050]–[0051])1; and
upon connection of the electric vehicle to a charge station to perform a charging operation for the electric vehicle:
exchanging [data] 
proceeding with the charging operation in response to a successful validation of the [data] 
terminating the charging operation in response to an unsuccessful validation of the [data] 
communicating the unique vehicle client identifier from the electric vehicle in connection with performing the charging operation for the electric vehicle ([0046]).
Kopp does not expressly disclose that the exchanged/validated data includes the public key, wherein the unsuccessful validation of the public key occurs as a result of revocation of the public key by the remote billing transaction service due to an inability of the remote billing transaction service to bill the billing account.
Aiello teaches:
exchanging [a] stored public key with [a] station to initiate a validation procedure with the public key; a successful validation of the public key in the validation procedure; and an unsuccessful validation of the public key in the validation procedure, wherein the unsuccessful validation of the public key occurs as a result of revocation of the public key by [a] remote [ ] service (1:37–63, 2:29–3:39).
Furthermore, the phrase “due to an inability of the remote billing transaction service to bill the billing account” is merely the reason for revocation, but does not impose a limitation on the claimed method, and is therefore not given patentable weight.2 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp to include public key validation as taught by Aiello. One would have been motivated to do so in order to avoid the “security problem [that] arises if [a party’s] digital identity is stole or cancelled before it expires” (Aiello, 2:66–3:4).
As per claim 2, Kopp and Aiello teach the method of claim 1, further comprising initiating the charging operation in response to detecting the connection between the electric vehicle and the charge station (Kopp [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; [0024] “second meter M2 measures the energy received from an external power source, e.g. via the socket So1”; see also [0044] “transfer of energy”; [0042] “[u]pon successful execution of the authentication procedure, the first control box C1 unbars the first switch Sw1”; [0043] “second control box C2 can control the second switch Sw2”).
As per claim 3, Kopp and Aiello teach the method of claim 2, wherein communicating the unique vehicle client identifier from the electric vehicle is performed in response to detecting the connection and includes communicating the unique vehicle client identifier to the remote billing transaction service to initiate a billing transaction in the remote billing transaction service using the unique vehicle client identifier, wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique vehicle client identifier (Kopp [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; [0024] “second meter M2 measures the energy received from an external power source, e.g. via the socket So1”; [0046])3. 
As per claim 4, Kopp and Aiello teach the method of claim 3, wherein the connection is a physical connection and establishment of the physical connection between the electric vehicle and the charge station is a single action made by a user of the electric vehicle that initiates the charging operation, communication of the unique vehicle client identifier and the billing transaction without any subsequent action of the user (Kopp, [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; Kopp [0046] [0050]–[0051]).
As per claim 7, Kopp and Aiello teach the method of claim 1, wherein the unique vehicle client identifier is associated with a pre-arranged agreement established for the electric vehicle that authorizes payment for charging the electric vehicle from the billing account (Kopp [0046] [0050]–[0051]; note that the “wherein” clause is nonfunctional with respect to the steps of claim 1, and is therefore not given patentable weight).
As per claim 8, Kopp and Aiello teach the method of claim 1, wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier to the charge station (Kopp [0016] [0036]).
As per claim 9, Kopp and Aiello teach the method of claim 8, further comprising communicating the unique vehicle client identifier and billing information associated with the charging operation from the charge station to the remote billing transaction service (Kopp [0017]; [0016]).
As per claim 10, Kopp and Aiello teach the method of claim 1, wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier from the electric vehicle to the remote billing transaction service (Kopp [0017]; [0016]).
As per claim 11, Kopp and Aiello teach the method of claim 1, further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service and caching billing information associated with the charging operation in the electric vehicle, and wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier and the cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service (Kopp [0035]–[0036]).
Claims 12–15 contain language similar to claims 1–4 and 7–11 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12–15 are also rejected under 35 U.S.C. § 103 as being unpatentable over the cited references.
As per claim 17, Kopp and Aiello teach the method of claim 1, further comprising registering the unique vehicle client identifier and billing information for the first purchaser with the remote billing transaction service (inherent to Kopp’s billing process).
As per claim 18, Kopp and Aiello teach the method of claim 3, further comprising initiating a billing transaction in the remote billing transaction service using the unique vehicle client identifier after communicating billing data associated with the charging operation to the remote billing transaction service, wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation (Kopp as cited above).
Claim 11 is further rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Aiello, in view of Kressner et al. (US 2009/0184689 A1; “Kressner”).
As per claim 11, Kopp and Aiello teach the method of claim 1. If Kopp/Aiello is determined to not teach claim 11, as asserted above, Kressner teaches further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service and caching billing information associated with the charging operation in the electric vehicle, and wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier and the cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service ([0056]–[0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Aiello to include the above teaching of Kressner, in order to effect billing of an unconnected vehicle once the vehicle becomes connected, as taught by Kressner.
Claims 5–6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Aiello, in view of Ho (US 2010/0042838 A1).
As per claim 5, Kopp and Aiello teach the method of claim 3, wherein the charge station includes a unique charge station identifier stored in the charge station and associated with the remote billing transaction service (Kopp [0015]), the method further comprising, in response to detecting the connection: receiving in the electric vehicle the unique charge station identifier from the charge station (Kopp [0042] “encrypted identifications … are exchanged”).
Kopp/Aiello does not expressly disclose determining that the charge station is compliant with the remote billing transaction service by checking the received unique charge station identifier; and in response to the charge station being compliant with the remote billing transaction service, initiating the validation procedure between the electric vehicle and the charge station.
Ho teaches determining that a first device is compliant with a remote service by checking a received unique device identifier; and in response to the first device being compliant with the remote service, initiating a validation procedure, wherein initiating the validation procedure includes, in a second device, exchanging public key information with the first device ([0031]–[0034] [0040]–[0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Aiello to include the features of Ho in order for the vehicle to identify and authenticate the charging station through the remote provider, thereby ensuring the vehicle is communicating with a legitimate charging station.
As per claim 6, Kopp, Aiello, and Ho teach the method of claim 5, wherein initiating the billing transaction includes storing billing information associated with the charging operation in the electric vehicle (Kopp [0047]) and communicating the billing information associated with the charging operation to the remote billing transaction service (Kopp [0049]).
Claim 16 contains language similar to claim 5 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 16 is also rejected under 35 U.S.C. § 103 as unpatentable over Kopp, Aiello, and Ho.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although citations to Kopp are provided, note that the recitation of “the unique vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors” and the recitation of “the unique vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service” does not affect how the “storing” step is performed (e.g., each recitation is a descriptive recitation of the stored identifier and nonfunctional with respect to the claimed “storing”), and therefore ultimately these two recitations are not afforded any patentable weight.
        2 Additionally, although prior art has been applied to the “wherein” clause (in-part), such clause describes how unsuccessful validation occurs, which is not part of the claimed method, and therefore not given patentable weight.
        3 Although citations to Kopp are provided, note that the recitation “to initiate a billing transaction in the remote billing transaction service using the unique vehicle client identifier” is the intended result of the “communicating” (but does not affect how the “communicating” is performed). Furthermore, note that the recitation “wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique vehicle client identifier” is not a method step. Accordingly, the aforementioned recitations are not afforded any patentable weight.